DETAILED ACTION
This Office Action is in response to the amendment filed on September 13, 2022. Claims 1, 4, 7, 10, 13-14, 17, and 21-23 are pending and are examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments made to claims 1, 7, and 14 have been fully considered. 
In light of these amendments, the previous objection with respect to claim numbering has been withdrawn.
Response to Argument
Applicant's arguments and amendments received September 13, 2022 have been fully considered. 
With regard to 35 U.S.C. § 103, Applicant argues that the cited prior art discloses all available candidates are added to the  merge list, then duplicated entries are removed and thus fails to disclose “it is determined whether to add motion information of a candidate block to the merge list as a merge candidate based on a location of the candidate block and whether the motion information of the candidate block is duplicated with one or more merge candidates comprised in the merge list already, i.e., a redundancy check is performed before adding candidate motion information to the merge list. This language corresponds to the newly amended language of claims 1, 7, and 14. 
As such, these have been considered but they are directed to newly amended language, which is addressed below. See the rejection below for how new prior art in view of the previously cited art reads on the newly amended language as well as the examiner's interpretation of the cited art in view of the presented claim set.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2016/0050430 (“Xiu”) in view of U.S. Patent Publication No. 2013/0215968 (“Jeong”) and further in view of U.S. Patent Publication No. 2013/0114717 (“Zheng”).
With respect to claim 1, Xiu discloses the invention substantially as claimed, including 
A decoding method (see Fig. 4, ¶5, describing a method of decoding), comprising:
generating a merge list for a target block (see ¶¶5, 46, 51, 95, describing that an encoder/decoder may generate a merge list for a target block);
determining motion information of the target block using the merge list and a merge index (see ¶¶46, 48, 50-51, 95-96, describing that the index of the best candidate may be sent to the decoder to establish motion information of the target block, i.e., the decoder may determine motion information of the target block using the merge list and a merge index); and
performing inter prediction for the target block using the motion information of the target block (see ¶¶38, 46-48, describing that this motion information is used to perform inter prediction of the target block), wherein
the merge index indicates a selected merge candidate for the inter prediction for the target block among merge candidates in the merge list (see ¶48, describing that the index of the best merge candidate, i.e., merge index, indicates a best, i.e., selected, merge candidate (among merge candidates in the merge list) for the inter prediction of the target block),
it is determined whether to add motion information of a candidate block to the merge candidate list as a merge candidate based on a location of the candidate block and whether the motion information of the candidate block is duplicated with one of one or more merge candidates comprised in the merge list already (see Figs. 5, 12, ¶¶50-51, 95-96, describing that motion information of candidate blocks are added to the merge candidate list as a merge candidate based on whether they are spatial or temporal neighboring and/or generated candidates (including spatial candidates depicted in Figs. 5 and 12), i.e., based on a location of the candidate block, and that in constructing the list, the system may check the spatial candidates to determine if they are redundant with candidates already in the list (e.g., the temporal candidate) and, if so, excluded from the list), 
…
the motion information of the candidate block is added to the merge list as a merge candidate in a case that the location of the candidate block is within a boundary of a region generated by partitioning for a picture (see citations and arguments with respect to element above, showing an describing that the motion information of the merge candidate block is added to the merge list as a merge candidate in a case that the location of the block is within a boundary of a region (e.g., the regions shown in Figs. 5 and 12) generated by partitioning (shown in Figs. 5 and 12) for a picture),
the location of the candidate block is determined based on a location of the target block (see citations and arguments with respect to “it is determined whether to add” element above, showing and describing that the location of the candidate block (e.g., T, A0, A1, B0, B1, B2) is determined based on the location of the target block (shown in the center of Figs. 5 and 12))
the candidate block is spatially adjacent to the target block  (see citations and arguments with respect to “it is determined whether to add” element above, showing and describing that candidates A0, A1, B0, B1, and B2 are spatially adjacent to the target block), and
the candidate block is adjacent to a top side of a block which is adjacent diagonally to a left-bottom corner of the target block (see citations and arguments with respect to “it is determined whether to add” element above, showing and describing that candidate A1 is adjacent to a top side of a block (A0) which is adjacent diagonally to a bottom left corner of the target block). 
As detailed above, Xiu discloses that redundant entries may be excluded from the list. It does not explicitly disclose whether this exclusion happens prior to adding the entry to the list or afterward, i.e., it does not explicitly disclose
However, in the same field of endeavor, Zheng discloses that it was known to not add duplicate candidates to the list, i.e., the motion information is added only in a case that the motion information is not duplicated with a candidate in the list already:
the motion information of the candidate block is added to the merge list as a merge candidate only in a case that the motion information of the candidate block is not duplicated with any of one or more merge candidates comprised in the merge list already (see ¶¶167-168, 177, describing that it was known to only add motion information of a candidate block to the merge list as a merge candidate when it is not the same as, i.e., duplicated with, any of the merge candidates comprised in the merge list already).
At the time of filing, one of ordinary skill would have been familiar with merge candidate list construction and ensuring redundant candidates in the list are excluded. Such a person would have understood that, as evidenced by Zheng, that one way to accomplish this is to add the candidate only where it is not duplicated with any one or more candidates in the list already. Accordingly, to one of ordinary skill in the art at the time of filing, doing so to ensure duplicates are excluded in the merge candidate list of Xiu would have represented nothing more than the combination of prior art elements according to predictable results and/or the simple substitution of one known element for another to obtain predictable results. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to ensure redundant candidates are excluded by adding the candidate only where it is not duplicated with any one or more candidates in the list already in the merge candidate list generation of Xiu as taught by Zheng.
Xiu states that the transmitted information may, along with motion vectors, and reference picture indices, include coding mode information/prediction information (see ¶¶38, 40, 42, 44), but does not explicitly disclose that such coding mode information/prediction information would include information indicating bi-directional prediction, i.e., it does not explicitly disclose the motion information of the candidate block indicates a bi-directional prediction.
However, in the same field of endeavor, Jeong discloses that it was known to, along with motion vectors and reference picture indices, send mode information indicating whether the prediction is uni-prediction or bi-prediction and what direction the prediction is performed, i.e., 
the motion information of the candidate block indicates a bi-directional prediction (see ¶68, describing that sent motion information may include a motion vector, reference picture index, and an inter prediction mode indicating whether prediction is uni-prediction or bi-prediction and what direction the prediction is performed),
At the time of filing, one of ordinary skill would have been familiar with the types of coding mode/prediction information that may be sent to the decoder and have understood that, as evidenced by Jeong, such information was known to include an inter prediction mode indicating whether the candidate block indicates bi-directional prediction. Accordingly, to one of ordinary skill in the art at the time of filing using such information as the coding mode/prediction information of Xiu, as taught by Jeong, in the coder of Xiu/Zheng would have represented nothing more than the combination of prior art elements according to predictable results and/or the simple substitution of one known element for another to obtain predictable results. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to include an inter prediction mode indicating whether the candidate block indicates bi-directional prediction as coding mode/prediction information in the coder of Xiu/Zheng as taught by Jeong.
With respect to claim 7, Xiu discloses the invention substantially as claimed. As described above Xiu in view of Jeong and Zheng discloses all the elements of independent claim 1. Xiu/Jeong/Zheng additionally discloses:  
An encoding method (see citations and arguments with respect to claim 1 above and Fig. 3 and ¶46, describing that the methods described may be employed by an encoder or a decoder), comprising:
generating a merge list for a target block (see citations and arguments with respect to corresponding element of claim 1 above);
generating a merge index indicating a selected merge candidate corresponding to motion information of the target block among merge candidates in the merge list (see citations and arguments with respect to corresponding element of claim 1 above),
it is determined whether to add motion information of a candidate block to the merge candidate list as a merge candidate based on a location of the candidate block and whether the motion information of the candidate block is duplicated with one or more merge candidates comprised in the merge list already (see citations and arguments with respect to corresponding element of claim 1 above), 
the motion information of the candidate block is added to the merge list as a merge candidate only in a case that the motion information of the candidate block is not duplicated with any of one or more merge candidates comprised in the merge list already (see citations and arguments with respect to corresponding element of claim 1 above),
the motion information of the candidate block indicates a bi-directional prediction (see citations and arguments with respect to corresponding element of claim 1 above),
the motion information of the candidate block is added to the merge list as a merge candidate in a case that the location of the candidate block is within a boundary of a region generated by partitioning for a picture (see citations and arguments with respect to corresponding element of claim 1 above),
the location of the candidate block is determined based on a location of the target block (see citations and arguments with respect to corresponding element of claim 1 above)
the candidate block is spatially adjacent to the target block  (see citations and arguments with respect to corresponding element of claim 1 above), and
the candidate block is adjacent to a top side of a block which is adjacent diagonally to a left-bottom corner of the target block (see citations and arguments with respect to corresponding element of claim 1 above. 
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 7.
With respect to claim 13, Xiu discloses the invention substantially as claimed. As described above Xiu in view of Jeong and Zheng discloses all the elements of independent claim 7. Xiu/Jeong/Zheng additionally discloses:  
A non-transitory computer-readable medium storing a bitstream generated by the encoding method of claim 7 (see Fig. 44, item 408, which as described in ¶¶44, 354, may unpack (which would be understood to necessarily store, even if temporarily) the bitstream generated by the encoding method and that this element may be embodied in a non-transitory computer-readable medium). 
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 13.
With respect to claim 14, Xiu discloses the invention substantially as claimed. As described above Xiu in view of Jeong and Zheng discloses all the elements of independent claim 1. Xiu/Jeong/Zheng additionally discloses:  
A non-transitory computer-readable medium storing a bitstream (see citations and arguments with respect to claim 13 above), the bitstream comprising:
merge index indicating a selected merge candidate for inter prediction for a target block among merge candidates in a merge list (see citations and arguments with respect to corresponding element of claim 1 above); 
wherein the merge list for the target block is generated (see citations and arguments with respect to corresponding element of claim 1 above);
the merge list and the merge index are used to determine motion information of the target block (see citations and arguments with respect to corresponding element of claim 1 above); 
the merge list is used to perform the inter prediction for the target block (see citations and arguments with respect to corresponding element of claim 1 above); 
it is determined whether to add motion information of a candidate block to the merge candidate list as a merge candidate based on a location of the candidate block and whether the motion information of the candidate block is duplicated with one of one or more merge candidates comprised in the merge list already (see citations and arguments with respect to corresponding element of claim 1 above), 
the motion information of the candidate block is added to the merge list as a merge candidate only in a case that the motion information of the candidate block is not duplicated with any of one or more merge candidates comprised in the merge list already (see citations and arguments with respect to corresponding element of claim 1 above)
the motion information of the candidate block indicates a bi-directional prediction (see citations and arguments with respect to corresponding element of claim 1 above);
the motion information of the candidate block is added to the merge list as a merge candidate in a case that the location of the candidate block is within a boundary of a region generated by partitioning for a picture (see citations and arguments with respect to corresponding element of claim 1 above),
the location of the candidate block is determined based on a location of the target block (see citations and arguments with respect to corresponding element of claim 1 above)
the candidate block is spatially adjacent to the target block  (see citations and arguments with respect to corresponding element of claim 1 above), and
the candidate block is adjacent to a top side of a block which is adjacent diagonally to a left-bottom corner of the target block (see citations and arguments with respect to corresponding element of claim 1 above). 
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 14.
Claim Rejections - 35 USC § 103
Claims 4, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Xiu in view of Jeong, Zheng, and further in view of U.S. Patent Publication No. 2014/0301464 (“Wu”).
With respect to claim 4, Xiu discloses the invention substantially as claimed. As described above Xiu in view of Zheng and Jeong discloses all the elements of independent claim 1. 
Xiu/Zheng/Jeong does not explicitly disclose wherein the picture is partitioned into a plurality of regions, and each of the regions is further partitioned into one or more tiles.
However, in the same field of endeavor, Wu discloses that it was known for these pictures to be partitioned into regions of tiles, i.e.,:
wherein the picture is partitioned into a plurality of regions, and each of the regions is further partitioned into one or more tiles (see citations and arguments with respect to claim 1 above and Wu Figs. 7a-7f, showing and describing that a picture is partitions into tile sets, i.e., regions, and these tile sets are partitioned into tiles). 
At the time of filing, one of ordinary skill would have been familiar with picture partitioning and the ways in which pictures may be partitioned and have understood that, as evidenced by Wu, that one option for partitioning pictures in accordance with the known HEVC standard (also described in Xiu – see ¶48) would be to partition the image into regions and further into tiles. Such a person would have understood doing so to comply with the HEVC standard at that time. Accordingly, one of ordinary skill in the art at the time of filing would have been motivated to include a partitioning the picture of Xiu/Jeong/Zheng into regions and further into tiles, as taught by Wu, in the coder of Xiu/Jeong/Zheng in order to obtain this advantage. Moreover, to such a person, doing so would have represented nothing more than the combination of prior art elements according to predictable results and/or the simple substitution of one known element for another to obtain predictable results. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to partition the image into regions and further into tiles in the coder of Xiu/Jeong as taught by Wu.
With respect to claim 10, Xiu discloses the invention substantially as claimed. As described above Xiu in view of Jeong and Zheng discloses all the elements of independent claim 7 and Xiu in view of Joeng, Zheng, and Wu discloses each and every element of dependent claim 4, the combination of which is incorporated herein. Xiu/Jeong/Zheng/Wu additionally discloses:  
wherein the picture is partitioned into a plurality of regions, and each of the regions is further partitioned into one or more tiles (see citations and arguments with respect to corresponding elements of claims 7 and 4). 
The reasons for combining the cited prior art with respect to claims 1 and 4 also apply to claim 10.
With respect to claim 17, Xiu discloses the invention substantially as claimed. As described above Xiu in view of Jeong and Zheng discloses all the elements of independent claim 14 and Xiu in view of Joeng, Zheng, and Wu discloses each and every element of dependent claim 4, the combination of which is incorporated herein. Xiu/Jeong/Zheng/Wu additionally discloses:  
wherein the picture is partitioned into a plurality of regions, and each of the regions is further partitioned into one or more tiles (see citations and arguments with respect to corresponding elements of claims 14 and 4). 
The reasons for combining the cited prior art with respect to claims 1 and 4 also apply to claim 17.
Claim Rejections - 35 USC § 103
Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Xiu in view of Jeong, Zheng, and further in view of U.S. Patent Publication No. 2014/0105302 (“Takehara”).
With respect to claim 23, Xiu discloses the invention substantially as claimed. As described above Xiu in view of Jeong and Zheng discloses all the elements of independent claim 1. 
Xiu/Jeong/Zheng describes that the candidate motion information may be bidirectional (see citations with respect to claim 1 above), but does not explicitly disclose wherein, the motion information of the candidate block comprises L0 motion vector and L1 motion vector, and the L0 motion vector and the L1 motion vector of the motion information of the candidate block is added to the list in a case that it is determined that the motion information of the candidate block is added to the merge list as a merge candidate.
However, in the same field of endeavor, Takehara discloses that it was known for these pictures to be partitioned into regions of tiles, i.e.,:
wherein, the motion information of the candidate block comprises L0 motion vector and L1 motion vector, and
	the L0 motion vector and the L1 motion vector of the motion information of the candidate block is added to the list in a case that it is determined that the motion information of the candidate block is added to the merge list as a merge candidate (see ¶¶161, 177, 225, making clear that where the prediction direction is indicated as bidirectional, it includes both a motion vector in an L0 direction and an L1 direction and that both are added to the candidate list where they are appropriate merge candidates).
At the time of filing, one of ordinary skill would have been familiar with bidirectional merge candidates and their motion information and have understood that, as evidenced by Takehara, such candidates were known to have L0 and L1 motion vectors as motion information that are to be added to the list when the motion information of that bi-directional candidate is added to the merge candidate list. Accordingly, to one of ordinary skill in the art at the time of filing using such information as the bi-directional motion information included in the merge candidate list of Xiu/Jeong/Zheng, as taught by Takehara, in the coder of Xiu/Jeong/Zheng would have represented nothing more than the combination of prior art elements according to predictable results and/or the simple substitution of one known element for another to obtain predictable results. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to include L0 and L1 motion vectors as motion information being added to the merge candidate list as motion information when the candidate is bidirectional in the coder of Xiu/Jeong/Zheng as taught by Takehara.
With respect to claim 21, Xiu discloses the invention substantially as claimed. As described above Xiu in view of Jeong, Zheng, and Takehara discloses all the elements of independent claim 1. Xiu/Jeong/Zheng/Takehara additionally discloses:
wherein, the motion information of the candidate block comprises L0 motion vector and L1 motion vector, and
	the L0 motion vector and the L1 motion vector of the motion information of the candidate block is added to the list in a case that it is determined that the motion information of the candidate block is added to the merge list as a merge candidate (see citations and arguments with respect to corresponding element of claim 23 above).
The reasons for combining the cited prior art with respect to claims 1 and 23 also apply to claim 21.
With respect to claim 22, Xiu discloses the invention substantially as claimed. As described above Xiu in view of Jeong, Zheng, and Takehara discloses all the elements of independent claim 1. Xiu/Jeong/Zheng/Takehara additionally discloses:
wherein, the motion information of the candidate block comprises L0 motion vector and L1 motion vector, and
the L0 motion vector and the L1 motion vector of the motion information of the candidate block is added to the list in a case that it is determined that the motion information of the candidate block is added to the merge list as a merge candidate (see citations and arguments with respect to corresponding element of claim 23 above).
The reasons for combining the cited prior art with respect to claims 1 and 23 also apply to claim 22.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY JANE KILE UHL whose telephone number is (571)270-0337.  The examiner can normally be reached on 8:30 AM-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LINDSAY J UHL/Examiner, Art Unit 2481